      Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 1 of 44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                      9/3/2020
                                                               :
  RAUL SALDANA VILLANUEVA, et al.,                             :        16 Civ. 8782 (AJN) (RWL)
                                                               :
                                                               :
                                    Plaintiff(s),              :   REPORT AND RECOMMENDATION
                                                               :   TO HON. ALISON J. NATHAN, USDJ:
                  - against -                                  :        DAMAGES INQUEST
                                                               :
  179 THIRD AVENUE REST INC. (d/b/a                            :
  MUMBLES), 603 SECOND AVE CORP.                               :
  (d/b/a/ BENJAMIN’S RESTAURANT &                              :
  BAR), DAVID FELDMAN, MICHAEL                                 :
  FELDMAN, MARTIN MARKOWITZ,                                   :
  ROBIN GROSSMAN, JOSEPH PRESS,                                :
  and ROBERT PRESS,                                            :
                                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiffs, a group of fourteen former restaurant employees, seek compensatory

damages, liquidated damages, statutory penalties, costs, and attorneys’ fees from 179

Third Avenue Rest Inc. and 603 Second Ave Corp. (collectively “Defendants”) for

violations of the Fair Labor Standards Act (the “FLSA”) and New York Labor Law (the

“NYLL”). Defendants defaulted on the issue of liability, and the matter has been referred

to the undersigned for an inquest on Plaintiffs’ damages. Following a review of Plaintiffs’

submissions and the record in this matter, I recommend awarding Plaintiffs damages,

pre-judgment interest, statutory penalties, attorneys’ fees and costs as set forth below.

                                        Procedural Background

        This action commenced with filing of the Complaint on November 14, 2016. (Dkt.

2.) Affidavits of service of process on all Defendants were filed on January 4, 2017. (Dkt.


                                                        1
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 2 of 44




19-25.) An amended complaint was filed on September 11, 2017. (Dkt. 65, the “Amended

Complaint”.) Plaintiff filed affidavits of service of the Amended Complaint only for the two

corporate Defendants. (Dkt. 100, 101.) The only Defendant who appeared in the action

was David Feldman, with whom the Plaintiffs entered into a settlement agreement. (Dkt.

102, 111.) On July 19, 2018, the Clerk of Court entered default by the two corporate

Defendants. (Dkt. 106, 107.) Plaintiffs moved for default judgment against the corporate

Defendants on February 22, 2019. (Dkt. 120, 121.) A few days later, Plaintiffs filed proof

of service of the motion for default judgment. (Dkt. 123.) On September 30, 2019, the

Court granted default judgment in favor of Plaintiffs against the corporate Defendants

(Dkt. 127), after which the matter was referred to the undersigned for an inquest on

damages. (Dkt. 128.)

       This Court then issued a scheduling order for inquest submissions. (Dkt. 129.)

Plaintiffs filed Proposed Findings of Fact and Conclusions of Law (“FFCL”) on January 2,

2020 along with supporting sworn declarations from each Plaintiff and Plaintiff’s Counsel. 1

(Dkt. 134, 135.) Counsel’s declaration included a detailed spreadsheet of damages

calculations (Dkt. 135-13, the “Damages Schedule”). Defendants did not file a response.




1 The individual declarations are those of Michael Faillace, Esq. (Dkt. 135, “Faillace
Decl.”); Raul Saldana Villanueva (Dkt. 135-14, “Villanueva Decl.”); Andres Zamora
Ramirez (Dkt. 135-15, “Ramirez Decl.”); Bladimir Vazquez Solis (Dkt. 135-16, “Vazquez
Solis Decl.”); Dionisio Florencio Perez Marana (Dkt. 135-17, “Marana Decl.”), Efrain
Rosas (Dkt. 135-18, “Rosas Decl.”); Esteban Herrera (Dkt. 135-19, “Herrera Decl.”);
Francisco Rosendo (Dkt. 135-20, “Rosendo Decl.”); George Sanchez Galindo (Dkt. 135-
21, “Galindo Decl.”); Jesus Herrera (Dkt. 135-22, “Herrera Decl.”); Jose Patricio Sanchez
Rojas (Dkt. 135-23, “Rojas Decl.”); Julio Alvarez Vargas (Dkt. 135-24, “Vargas Decl.”);
Luis Fernando Tlaltepec-Perez (Dkt. 135-25, “Tlaltepec-Perez Decl.”); Miguel Cuautle
Ocelotl (Dkt. 135-26, “Ocelotl Decl.”); Zeferino Baltazar (Dkt. 135-27, “Baltazar Decl.”).


                                             2
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 3 of 44




Following a delay due to the COVID-19 pandemic, the Court held an inquest hearing by

remote video-teleconference on July 21 and 23, 2020. 2

      Following the hearing, the Court asked Plaintiffs to submit a revised damages

schedule making certain revisions consistent with the analysis below. Plaintiffs submitted

multiple revised damages schedules, each of which contained errors and required further

revision. On August 5, 2020, Plaintiffs submitted their most recent revised damages

schedule (Dkt. 149-2, the “Revised Damages Schedule”).

                                     Factual Background

      Because liability has already been adjudicated, the Court will only briefly recount

the relevant factual background. 3

      Plaintiffs worked for Defendants in a variety of positions at either one of two

restaurants: Mumbles, located at 179 Third Avenue (“Mumbles”), and Benjamin’s

Restaurant & Bar (“Benjamin’s”), located at 603 Second Avenue. Defendants engaged

in certain practices common to most or all of the Plaintiffs. For instance, Defendants paid

each Plaintiff on a semi-monthly basis in a combination of checks and cash. Defendants



2
 To assess whether the plaintiff has articulated a sufficient basis for damages, a court
has the discretion (but is not required) to hold a hearing to determine the amount of
damages that should be awarded on a default. See Fed. R. Civ. P. 55(b)(2); Fustok v.
ContiCommodity Services., Inc., 873 F.2d 38, 40 (2d Cir. 1989). A hearing is required,
however, where plaintiffs have submitted declarations that contain inconsistencies or
raise credibility issues. See Hernandez Gomez v. 4 Runners, Inc. 769 Fed. App’x 1, 3-4
(2d Cir. 2019).
3 As the Court will address below, where, as here, a defendant has defaulted on liability,
all the facts alleged in the complaint must be accepted as true except those relating to
the amount of damages. Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).
Accordingly, as the instant proceeding is an inquest on damages, the factual background
is drawn primarily from the declaration of each Plaintiff and, where noted, Plaintiffs’
proposed findings of fact, which in turn cite to the declarations.


                                             3
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 4 of 44




did not provide Plaintiffs with any written information about minimum wage and overtime

laws, nor did they post or maintain any notice with such information. Defendants also did

not provide Plaintiffs with documentation reflecting the hours they worked, their rate of

pay, overtime, or deductions or credits made to their pay. For those Plaintiffs who

received tips, Defendants did not notify Plaintiffs that the tips were included in and served

as an offset to their wages. 4 Each Plaintiff asserts that Defendants never granted them

a meal break or rest period for all or some of the relevant time period. Each Plaintiff states

that they did not receive time-and-a-half overtime pay for hours worked in excess of 40

hours per week. And, each Plaintiff states that their wages “did not vary regardless of

how many additional hours [they] worked in a week.” (See, e.g., Villanueva Decl. ¶ 20.)

       The positions, dates of employment, hours worked, and pay of each Plaintiff

follow. 5 Unless otherwise indicated, the Court found the Plaintiff’s declaration generally

supported by his hearing testimony.



4 Notwithstanding Plaintiffs’ assertions regarding Defendants’ practices with respect to
tips, Plaintiffs provide no evidence of the amount of any tips withheld, and their damages
calculations do not refer to withheld or unpaid tips. (See FFCL ¶¶ 206-219.) Accordingly,
the Court’s damages calculations likewise do not include withheld or unpaid tips. The
Court’s damages calculations also do not include amounts paid by Plaintiffs for “tools of
the trade.” Some Plaintiffs had to use their own funds to purchase job-related tools, such
as a helmets and lights for making deliveries or knives and aprons for cooking. (See,
e.g., FFCL ¶ 17.) Plaintiffs, however, do not provide any evidence of the value of those
items and do not include them in their damages calculations. (See FFCL ¶¶ 206-219.)
Accordingly, the Court also does not include them.
5 In most instances, Plaintiffs refer to their respective dates of employment and hours
worked as “approximate.” For simplicity, the Court omits repeated use of that term but
deems all such statements of dates and times to be approximate unless otherwise
specified by any of the Plaintiffs. Where, as here, the employer has not produced any
time records or similar evidence of dates and times worked, a plaintiff can meet his burden
of proving damages with their own recollection, even if not recalled with exactitude.
Kuebel v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011).


                                              4
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 5 of 44




       1.     Raul Saldana Villanueva (“Villanueva”) was employed at Mumbles from

2007 until January 25, 2016. (Villanueva Decl. ¶ 7.) He primarily worked as a delivery

person, but spent a “significant” (but unspecified) portion of his workday performing non-

tipped duties such as cleaning and stocking. (Id. ¶¶ 8-9.) Villanueva’s sworn statement

of the hours he worked is internally inconsistent. Villanueva first claims that he “regularly

worked in excess of 40 hours per week,” but in the very next paragraph says that from

2010 to January 25, 2016, he worked only 33 hours per week. 6               (Id. ¶¶ 13-14.)

Villanueva’s pay, paid semi-monthly, changed over time: $4.00 per hour from November

2010 to January 2013; $5.00 per hour from January 2013 to December 2015; and $7.50

per hour from January 1, 2016 to January 25, 2016. (Id. ¶¶ 17-19.) Defendants required

Villanueva to work an additional 30 minutes past his scheduled departure time every day

but did not pay him any additional compensation. (Id. ¶ 20.)

       2.     Andres Zamora Ramirez (“Ramirez”) was employed at Mumbles from

2007 until January 25, 2016. (Zamora Decl. ¶ 7.) At Mumbles, Ramirez typically worked



6 In his declaration, Villanueva also asserts that “for a period of approximately one year
during November 2010 to January 25, 2016, he typically worked not only his regular hours
as a delivery person, but also as a porter for a total, including his delivery hours, of 93
hours per week. (Villanueva Decl. ¶ 15.) Villanueva does not, however, identify the actual
time period of that approximate one year; nor does he identify what he did as a porter (or
even explain why the restaurant employed a porter from 12 midnight to 10 a.m. Thursdays
through Tuesdays). At the hearing, Villanueva gave inconsistent answers in response to
the Court’s questions about the 93-hour weeks, first saying he thought that was in 2016
and then later indicating it was 2013 (7/23/2020 Tr. at 5:20-6:11, 7:10-23), and at first
attributing the 93 hours to working seven days a week rather than six days week but later
attributing them to working double shifts (7/23/2020 Tr. 6:8-11, 6:16-7:13). Accordingly,
the Court finds these assertions too vague to include the purported porter hours in
determining Villanueva’s damages. See Daniels v. 1710 Realty LLC, 497 Fed. App’x 137,
139 (2d Cir. 2012) (affirming district court’s finding employee’s testimony “too vague to
be credible”).



                                             5
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 6 of 44




62 to 64 hours per week. (Id. ¶ 13.) From January 2016 to October 16, 2016, Ramirez

worked at Benjamin’s, typically 68 hours per week, consisting of three days a week from

7:00 a.m. until 5:00 p.m., two days a week from 7:00 a.m. until about 9:00 p.m., and one

day a week from 12:00 p.m. until about 10:00 p.m. (Id. ¶ 14.) Throughout his employment

with Defendants, Ramirez prepared food and made deliveries.              (Id. ¶ 8.)   At both

restaurants, Ramirez was paid $10.00 per hour, on a semi-monthly basis. (Id. ¶ 16.)

       3.     Julio Alvarez Vargas (“Vargas”) was employed as a line cook at Mumbles

from approximately May 2001 to January 5, 2016.             (Vargas Decl. ¶¶ 7-8.)      From

approximately December 2010 to April 2015, Vargas worked 66 to 72 hours per week

consisting of working from 7:00 a.m. until 6:00 or 7:00 p.m. Tuesdays through Sundays.

(Id. ¶ 13.) From April 2015 to January 25, 2016 he worked 71 to 76 hours per week,

consisting of 7:00 a.m. to 6:00 or 7:00 p.m. on Tuesday through Sunday, with the

exception of Thursday on which he put in longer days, working from 7:00 a.m. until 11:00

p.m. (Id. ¶ 14.) Vargas’s pay, distributed on a semi-monthly basis, varied over time:

$11.00 per hour from December 2010 to April 2012; $13.50 per hour from May 2012 to

January 2014; $14.00 per hour from February 2014 to March 2015; and $11.00 per hour

from April 2015 until January 25, 2016. (Id. ¶¶ 16-19.) Defendants required Vargas to

work one to two hours past his regular schedule on Fridays, Saturdays and Sundays,

without paying him “any additional compensation.” 7 (Id. ¶ 20.)




7 Vargas’s declaration, as well as several of the other Plaintiff declarations, actually reads
“Defendants required me to work one or two hours past my scheduled departure time . .
. without paying him any additional compensation.” (Vargas Decl. ¶ 20.) The most likely
explanation for this is that Plaintiffs’ counsel copied and pasted the corresponding word-
for-word allegation in the Amended Complaint without converting all appearances of “him”
to “me.”
                                              6
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 7 of 44




       4.     Efrain Rosas (“Rosas”) worked as a dishwasher at Benjamin’s from 1997

to October 2016. (Rosas Decl. ¶¶ 7-8.) From January 2011 until October 2016, Rosas

typically worked 8:00 a.m. to 6:30 p.m. six days a week for a total of 63 hours. (Id. ¶ 13.)

Defendants paid Rosas on a semi-monthly basis at the following hourly rates: $8.50 per

hour from January 2011 to June 2013; $9.00 per hour from June 2013 to May 2015; and

$10.00 per hour from May 2015 to October 2016. (Id. ¶¶ 15-17.) Defendants required

Rosas to work 30 minutes beyond his scheduled departure time six days a week but did

not pay him for the additional time worked. (Id. ¶ 18.) Whereas some of the other

Plaintiffs claim they never received a meal break or rest period for their entire tenures at

Defendants’ restaurants, Rosas asserts that he never received such a break only prior to

June 2013. (Id. ¶ 19.)

       5.     Francisco Rosendo (“Rosendo”) worked as a cook at Benjamin’s from

June 2004 to October 2016. (Rosendo Decl. ¶¶ 7-8.) From January 2011 to October

2016, Rosendo worked from 11:00 a.m. to 9:00 p.m. five days a week, and from 11:00

a.m. until about 10:00 p.m. one day a week, for a typical total of 61 hours per week. (Id.

¶ 13.) Rosendo received a fixed weekly salary of $712.50 paid on a semi-monthly basis.

(Id. ¶ 15.) Defendants required Rosendo to work one hour past his scheduled departure

time on Fridays but did not pay him additional compensation for doing so. (Id. ¶ 16.)

       6.     George Sanchez Galindo (“Galindo”) worked at Benjamin’s from October

2012 to October 2016. (Sanchez Decl. ¶ 7.) He served in several capacities, including

as phone operator, food runner, busboy and delivery worker. (Id. ¶ 8.) Galindo asserts,

however, that he also spent a “significant” (but unspecified) portion of his workday

performing non-tipped duties such as preparing food and cleaning. (Id. ¶ 9.) Galindo’s



                                             7
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 8 of 44




weekly hours varied over time with typical total work weeks of 54 hours from October

2012 to January 2014; 49 hours from January 2014 to August 2015; 39 hours from August

2015 to December 2015; 49 hours for the month of January 2016; 39 hours from February

2016 to May 2016; 49 hours from June 2016 to August 2016; and 39 hours from August

2016 to October 2016. (Id. ¶¶ 13-19.) For all periods, however, Galindo worked twelve-

hour days on Saturdays and Sundays. (Id.) Defendants paid Galindo on a bi-monthly

basis as follows: $4.00 per hour from October 2012 to January 2014; and from January

2014 until October 2016, he received $9.00 for ten hours of each week (while he operated

the restaurant phone) and $7.25 per hour for the rest of the hours worked that week. (Id.

¶¶ 21-22.) For five days of each week, Defendants required Galindo to work an hour past

his scheduled departure time but did not pay him additional compensation. (Id. ¶ 23.) In

addition to not being notified about how Defendants were accounting for his tips, Galindo

asserts that Defendants withheld a portion of his tips from large catering orders; Galindo

does not, however, indicate the extent to which that happened. (Id. ¶¶ 26-27.)

       7.     Jose Patricio Sanchez Rojas (“Rojas”) worked at Benjamins from 1997 to

October 2016. (Rojas Decl. ¶ 7.) He was paid twice a month at a rate of $10.00 per hour

from January 2011 to October 2013 and $11.50 per hour from October 2013 to October

2016. (Id. ¶ 15-16.) His declaration, however, is internally inconsistent. Specifically,

Rojas states that he was “employed as a food preparer and cook” – to which he devoted

a “significant” amount of his time – but also “ostensibly a delivery worker.” (Id. ¶¶ 8-9.)

When setting forth the number of hours he worked, however, Rojas avers that he worked

as a delivery worker the entire time. (Id. ¶ 13.)




                                             8
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 9 of 44




      His hearing testimony did not resolve the inconsistency and revealed additional

credibility concerns. Rojas’s declaration says he worked from 7:00 a.m. to 11:00 p.m.

five days a week and from 7:00 a.m. to 5:00 p.m. two days a week, for a typical weekly

total of 100 hours. (Id.) His declaration also states that Defendants required him to work

an hour each day past his scheduled departure without paying him additional

compensation and that Defendants withheld a portion of tips from large catering delivery

orders that were his. (Id. ¶ 17, 21.) But at the hearing, Rojas claimed to have worked

from 6:00 a.m. to midnight, seven days a week (which amounts to 126 hours per week).

(Transcript of Damages Inquest Held on July 21, 2020 (“7/21/2020 Tr.”) at 14:5-10.)

Considering the irreconcilable inconsistency regarding Rojas’s work at the restaurant,

together with his inconsistent hearing testimony, the Court finds his assertions not to be

credible and is left with no credible basis on which to award him damages.

      8.     Miguel Cuautle Ocelotl (“Ocelotl”), according to his declaration, worked at

Benjamin’s from October 15, 2003 to October 14, 2016. (Ocelotl Decl. ¶ 7.) He was

employed as a food runner, busboy and delivery worker but also spent a “significant” (but

unspecified) amount of his time performing non-tipped duties such as cleaning, preparing

food and stocking. (Id. ¶ 9.) From January 2011 until September 2013, Ocelotl worked

as a delivery person from 5:00 a.m. until 3:00 p.m. Mondays to Fridays and as a busboy

from 4:00 p.m. to 11:00 p.m. Mondays, Tuesdays, Thursdays, Fridays and Saturdays,

resulting in a typical total of 85 hours per week. (Id. ¶ 13.) From September 2013 to

October 2016, Ocelotl worked as delivery person from 9:00 a.m. to 11:00 p.m. Mondays,

Tuesdays, Thursdays and Fridays, from 9:00 a.m. to 5:00 p.m. on Wednesdays, and from

11:00 a.m. to 11:00 p.m. on Saturdays, resulting in a typical total of 76 hours per week.



                                            9
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 10 of 44




(Id. ¶ 14.) From January 2011 to September 2013, Defendants paid Ocelotl $9.00 per

hour as a delivery worker and $4.50 per hour as a busboy. (Id. ¶ 16.) From September

2013 to October 2016, Defendants paid Ocelotl $9.00 as a delivery worker and $6.00 per

hour as a food runner. (Id. ¶ 17.) Ocelotl’s declaration asserts that Defendants required

him to work four hours prior to his schedule start time five days a week without paying

him additional compensation. (Id. ¶ 18.) At the hearing, however, Ocelotl testified that

he worked these extra early morning hours only about two times a month. (7/21/2020 Tr.

at 19:18-23.)8 The Court finds him to be largely credible, however, and credits his

testimony except for the portions regarding unpaid hours outside of his regular schedule.

      9.     Zeferino Baltazar (“Baltazar”), according to his declaration, was employed

by Benjamin’s from June 2004 to October 2016. (Baltazar Decl. ¶ 7-8.) From January

2011 to January 2015, Baltazar worked as a salad preparer from 7:00 a.m. to 5:00 or 5:30

p.m. six or seven days a week, resulting in a typical total of 60 to 73.5 hours per week.

(Id. ¶ 12.) From January 2015 until October 2016 he worked as a grill man or cook from

3:00 p.m. to 11:30 p.m. on Mondays, Tuesdays and Wednesdays, and from 3:00 p.m. to

12:30 a.m. Thursdays, Fridays, and Saturdays, resulting in a typical total of 54 hours per

week. (Id. ¶ 13.) Baltazar was paid semi-monthly at the rate of $7.50 per hour from

January 2011 to January 2015; $11.00 per hour from January 2015 to February 2016;

and $12.00 per hour from February 2016 to October 2016.

      At the hearing, however, Baltazar’s testimony was materially inconsistent with the

information in his declaration. For instance, although his declaration mentions only



8 The 7/21/2020 Transcript refers to Ocelotl as “Plaintiff Cuautle,” though he identified
himself as “Miguel.” (See 7/21/2020 Tr. at 18:20:24.) As indicated above, Ocelotl’s full
name is Miguel Cuautle Ocelotl.
                                           10
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 11 of 44




having worked for Benjamin’s, during the hearing he said he worked almost entirely at

Mumbles. (Transcript of Damages Inquest Held on July 23, 2020 (“7/23/2020 Tr.”) at

8:20-9:5.) As another example, when asked the hours he worked at Mu2mbles, he

responded with 10:00 a.m. to 4:00 p.m. – nowhere close to any of the time frames he

claims to have worked in his declaration. (7/23/2020 Tr. at 9:20-25.) And when asked

what work he performed at Mumbles, Baltazar said he was a delivery boy and, only upon

further questioning, mentioned putting together pizza boxes and cleanup. (7/23/2020 Tr.

at 9:6-14.) These answers cannot be squared with the representations in his declaration

that he worked as a salad preparer and then a grill man or cook. While he later mentioned

during the hearing that he also worked as a salad preparer (7/23/2020 Tr. at 9:15-19), he

never suggested that was his primary function as compared to being a delivery boy as he

first testified and which he nowhere mentions in his declaration. Accordingly, the Court

finds Baltazar not credible and is left with no basis to award him damages.

      10.    Esteban Herrera (“Esteban Herrera”) worked as a porter at Benjamin’s

from 1991 to October 2016, and at Mumbles for one month in 2014. (Esteban Herrera

Decl. ¶¶ 7-8.) From November 2010 to October 2016, he worked from 12:00 a.m. to

10:00 a.m. Mondays to Saturdays, resulting in a typical total of 60 hours per week. (Id. ¶

13.) For that same time period, Esteban Herrera was paid $10.00 per hour on a semi-

monthly basis. (Id. ¶ 15.) Two or three times a month, Defendants required Esteban

Herrera to work two hours past his scheduled departure time without paying him

additional compensation. (Id. ¶¶ 16-17.)

      11.    Jesus Herrera (“Jesus Herrera”) worked as a cook at Benjamin’s from

November 2010 to October 20, 2016. (Jesus Herrera Decl. ¶¶ 7-8.) From January 2011



                                           11
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 12 of 44




to October 2016, he worked from 7:00 a.m. until 7:00 p.m. six days a week, resulting in a

typical workweek of 72 hours. (Id. ¶ 13.) For that same time period, Jesus Herrera was

paid a fixed salary of $1,400 on a semi-monthly basis. (Id. ¶ 15.)

       12.    Bladimir Vazquez Solis (“Solis”) was employed by Benjamin’s as a busboy

and food runner from June 2015 until August 2016, although during that time a

“significant” (but unspecified) of his work entailed non-tipped duties such as cleaning and

stocking. (Vasquez Decl. ¶¶ 7-9.) For all of his employment during that time, Solis worked

as busboy from 4:00 p.m. to 11:15 p.m. Thursdays, Fridays, and Saturdays, and as a

food runner from 5:00 p.m. to 10:00 p.m. on Wednesdays, resulting in a total work typical

work week of 26.75 hours. (Id. ¶ 13.) On at least ten occasions, Solis worked an

additional seven hours to cover for a missing co-worker, resulting in a typical work week

of up to 33.75 hours. (Id.)    Defendants paid Solis $6.00 per hour on a semi-monthly

basis from June 2015 to December 2015, and $7.50 per hour on a semi-monthly basis

from January 2016 to August 2016. (Id. ¶¶ 15-16.) Defendants required Solis to work 15

minutes past his scheduled departure time every day without paying him additional

compensation. (Id. ¶ 17.)

       13.    Dionisio Florencio Perez Marana (“Marana”) worked at Benjamin’s from

1998 to October 2013 as either a dispatcher or food runner. (Marana Decl. ¶¶ 7-8.) He

also spent a “significant” (but unspecified) portion of his day performing non-tipped duties,

such as painting, shoveling, and cleaning. (Id. ¶ 9.) From January 2011 to July 2011,

Marana worked as a dispatcher from 11:00 a.m. to 5:00 p.m. and as a food runner from

5:00 p.m. to 10:00 p.m. Tuesdays and Thursdays, resulting in a typical workweek of 66




                                             12
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 13 of 44




hours. 9 (Id. ¶ 13.) From July 2011 to September 2011, he worked as a dispatcher from

11:00 a.m. to 5:00 p.m. and as a food runner from 5:00 p.m. to 10:30 p.m. Thursdays

through Mondays, resulting in a typical workweek of 55 hours.          (Id. ¶ 14.)   From

September 2011 to October 2013, Marana worked as a dispatcher from 11:00 a.m. to

5:00 p.m. and as a food runner from 5:00 p.m. to 10:00 p.m. Thursdays through Tuesdays,

resulting in a typical workweek of 66 hours. (Id. ¶ 15.) Defendants paid Marana semi-

monthly at the rate of $8.00 per hour from January 2011 to September 2011, and $7.50

per hour from September 2011 to October 2013. (Id. ¶ 2-3 10.)

       14.   Luis Fernando Tlaltepec-Perez (“Tlaltepec-Perez”) worked at Benjamin’s

from May 2007 to October 2016 as a busboy, food runner and delivery worker, although

he also spent a “significant” (but unspecified) portion of his time performing non-tipped

duties such as preparing food and refilling containers. (Tlaltepec-Perez Decl. ¶¶ 7-9.)

For the entirety of his tenure at Benjamin’s, Tlatlepec-Perez worked as a delivery work

from 5:00 p.m. to 11:00 p.m. Wednesdays, Thursdays, and Fridays, and as a busboy and

food runner from 5:00 p.m. to 11:00 p.m. Saturdays, and as a food runner from 10:00

a.m. to 12:00 a.m. Sundays, resulting in a typical workweek of 40 hours. (Id. ¶ 13.)



9 Marana’s declaration actually says that he worked as a dispatcher during both segments
of time. Given that the two segments are separate, however, and given the ensuing
paragraphs covering different time periods state that Marana served as a dispatcher
during the first time period and as a food runner during the second period, it is evident
that the declaration omitted saying that Manana worked as food runner for the 5:00 p.m.
to 10:00 p.m. period. (Compare Manana Decl. ¶ 13 with id. ¶¶ 14-15.) Marana’s hearing
testimony, however, did not clarify the issue as he did not ascribe his varied roles to any
particular time periods. (See 7/21/2020 Tr. at 12:2-25.) Notwitstanding that discrepancy,
the Court finds him to be largely credible.
10The Court notes that Marana’s declaration inexplicably jumps from paragraph 15 to
paragraph 1, providing further evidence of counsel’s ill-executed efforts to copy and paste
materials from one document to another.
                                            13
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 14 of 44




Defendants paid Tlaltepec-Perez $4.00 per hour on a semi-monthly basis. (Id. ¶ 14.) He

was required to work one hour past his scheduled departure time on Sundays, without

additional compensation. (Id. ¶ 16.)

        In sum, Plaintiffs maintain that, as demonstrated by the foregoing, Defendants

willfully did not pay Plaintiffs their legally required wages and failed to provide Plaintiffs

with written notices and written statements containing their rate of pay and other required

disclosures. While all Plaintiffs claim that they did not receive overtime pay, only half of

them claim that they did not receive minimum wage; specifically, Villanueva, Solis,

Galindo, Rojas, Tlaltapec-Perez, Ocelotl, and Baltazar. 11

                                          Analysis

        In the following sections, the Court discusses the relevant legal principles and

damages elements. In the last section, the Court tabulates the damages owed to each

of the Plaintiffs. 12

A.       Default Judgment

        When a defendant defaults, all the facts alleged in the complaint, except those

relating to the amount of damages, must be accepted as true. Finkel, 577 F.3d at 84 (trial

court is required to “accept all of [the plaintiff’s] factual allegations as true and draw all


11Compare Villanueva Decl. ¶¶ 28-29 (claiming unpaid minimum wages), Solis Decl. ¶¶
26-27 (same), Galindo Decl. ¶¶ 32-33 (same), Rojas Decl. ¶¶ 25-26 (same), Tlaltapec-
Perez Decl. ¶¶ 23-24 (same), Ocelotl Decl. ¶¶ 27-28 (same), Baltazar Decl. ¶¶ 23-24
(same) with Ramirez Decl. ¶¶ 21-22 (no mention of unpaid minimum wages), Vargas
Decl. ¶¶ 29-30 (same), Rosas Decl. ¶¶ 23-24 (same), Rosendo Decl. ¶¶ 21-22 (same),
Esteban Herrera Decl. ¶¶ 23-24 (same), Jesus Herrera Decl. ¶¶ 21-22 (same), Marana
Decl. ¶¶ 12-13 at 4 (same).
12The damages analysis does not include Rojas and Baltazar for the reasons explained
earlier. Any further reference to “Plaintiffs” collectively refers to all Plaintiffs except for
Rojas and Baltazar unless noted otherwise.

                                              14
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 15 of 44




reasonable inferences in its favor”); Keystone Global LLC v. Auto Essentials, Inc., No. 12

Civ. 9077, 2015 WL 224359, at *3 (S.D.N.Y. Jan. 16, 2015) (same). The court may also

rely on factual allegations pertaining to liability contained in affidavits and declarations

submitted by the plaintiffs. See, e.g., Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d

Cir. 1993); Fustok v. ContiCommodity Services, Inc., 873 F.2d 38, 40 (2d Cir. 1989).

Nonetheless, a court “must still satisfy itself that the plaintiff has established a sound legal

basis upon which liability may be imposed.” Shld, LLC v. Hall, No. 15 Civ. 6225, 2017

WL 1428864, at *3 (S.D.N.Y. April 20, 2017); Finkel, 577 F.3d at 84.

       Once liability has been established, a plaintiff must provide evidence establishing

the amount of damages with reasonable certainty. Lenard v. Design Studio, 889 F. Supp.

2d 518, 527 (S.D.N.Y. 2012) (in an inquest following a default, “a plaintiff must . . .

substantiate a claim with evidence to prove the extent of damages”). Where, as here, the

employer has defaulted, a court may presume the employee’s recollection of hours to be

correct. See, e.g., Tho Dinh Tran v. Alphonse Hotel Corp., 281 F.3d 23, 31 (2d Cir. 2002)

(The “employee has carried out his burden if he proves that he has in fact performed work

for which he was improperly compensated and if he produces sufficient evidence to show

the amount and extent of that work as a matter of just and reasonable inference.”) (quoting

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1940)), overruled on other

grounds by Slayton v. American Express Co., 460 F.3d 215, 226 (2d Cir. 2006); Cao v.

Chandara Corp., No. 00 Civ. 8057, 2001 WL 34366628, at *5 (S.D.N.Y. July 25, 2001)

(plaintiff's recollection and estimate of hours worked were presumed to be correct where

defendant employer defaulted).




                                              15
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 16 of 44




B.     Prerequisites Under FLSA and NYLL

       The FLSA and NYLL generally require employers to pay certain minimum wages

as well as a premium overtime rate to employees who work more than 40 hours in a

workweek. 13 29 U.S.C. § 207(a)(1); NYLL § 160; 12 N.Y.C.R.R. § 142-2.2. An employer

who fails to pay in accordance with the FLSA is “liable to the employee” for unpaid

minimum wages, unpaid overtime compensation and other damages. 29 U.S.C. § 216(b);

see also Jacobs v. New York Foundling Hospital, 577 F.3d 93, 96 (2d Cir.2009) (per

curiam).

       “Whether an individual qualifies as an employer is substantially similar under the

FLSA and NYLL, and courts commonly apply FLSA case law in deciding cases under

both statutes.” Yu Ling Shen v. Xue Mei Chen, No. 17 Civ. 1556, 2018 WL 2122819, at

*3 (S.D.N.Y. May 8, 2018); see also Sethi v. Narod, 974 F. Supp. 2d 162, 188 (E.D.N.Y.

2013) (“District courts in this Circuit ‘have interpreted the definition of “employer” under

the [NYLL] coextensively with the definition used by the FLSA.’” (quoting Spicer v. Pier

Sixty LLC, 269 F.R.D. 321, 335 n.13 (S.D.N.Y. 2010)).

       That said, the FLSA has the additional requirement of interstate commerce. The

FLSA defines “commerce” to mean “trade, commerce, transportation, transmission, or

communication among the several States or between any State and any place outside

thereof.” 29 U.S.C. § 203(b). An enterprise is “engaged in commerce or in the production

of goods for commerce” if, 1) it “has employees engaged in commerce or in the production

of goods for commerce” or “has employees handling, selling, or otherwise working on



13The FLSA enumerates certain categories of employees who are “exempt” from the
overtime and minimum wage requirements. 29 U.S.C. § 213. Because none of those
exemptions apply here, the Court will not discuss them.
                                            16
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 17 of 44




goods or materials that have been moved in or produced for commerce by any person;”

and (2) its “annual gross volume of sales made or business done is not less than $500,000

(exclusive of excise taxes at the retail level that are separately stated).” 29 U.S.C. §

203(s)(l)(A)(i)-(ii).

        Each of the Plaintiffs attest to facts confirming that the Defendants meet the

definition of employers under the FLSA, including with respect to the volume of business

conducted by the restaurants, their use of goods and materials in interstate commerce,

and the Defendants’ control over Plaintiffs’ pay, hours, and the like. Being Plaintiffs’

employers under the FLSA, Defendants also are Plaintiffs’ employers under the NYLL.

C.       The Applicable Damages Period

        The statute of limitations is six years for claims under the NYLL, and three years

for claims under the FLSA if a defendant’s acts are willful (and two years if they are not).

29 U.S.C. § 255(a); NYLL § 663(3); Angamarca v. Pita Grill 7 Inc., No. 11 Civ. 7777, 2012

WL 3578781, at *4 (S.D.N.Y. Aug. 2, 2012). Accordingly, Plaintiffs may at most recover

damages six years prior to filing of this action, which is November 14, 2010.

D.       Burdens

        Under the FLSA, an employee bears the burden of proving that he was not properly

compensated for his work. Daniels v. 1710 Realty LLC, 497 F. App'x 137, 139 (2d Cir.

2012). “Where an employer’s payroll records are inaccurate or incomplete, courts apply

a burden-shifting scheme to determine whether an employee has established that he was

underpaid, and what damages he suffered.” Marcelino v. 374 Food, Inc., No. 16 Civ.

6287, 2018 WL 1517205, at *15 (S.D.N.Y. March 27, 2018). In such instances, “an

employee has carried out his burden if he proves that he has in fact performed work for



                                            17
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 18 of 44




which he was improperly compensated and if he produces sufficient evidence to show

the amount and extent of that work as a matter of just and reasonable inference.” Kuebel

v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011) (quoting Anderson v. Mount

Clemens Pottery Co., 328 U.S. 680, 687 (1946)). The Second Circuit has noted that this

burden “is not high” and may be satisfied through an employee’s “estimates based on his

own recollection.” Id. at 362.

       If an employee satisfies this initial showing, “the burden then shifts to the employer

to come forward with evidence of the precise amount of work performed or with evidence

to negative the reasonableness of the inference to be drawn from the employee’s

evidence.” Tyson Foods, Inc. v. Bouaphakeo, –– U.S. ––, 136 S.Ct. 1036, 1047 (2016).

“If the employer fails to produce such evidence, the court may then award damages to

the employee, even though the result may only be approximate.” Gonzalez v. Masters

Health Food Service Inc., No. 14 Civ. 7603, 2017 WL 3835960, at *16 (S.D.N.Y. July 27,

2017) (quoting Kuebel, 643 F.3d at 362) (internal quotations omitted); see also Hosking

v. New World Mortgage, Inc., 570 F. App'x 28, 32 (2d Cir. 2014) (noting “that the

employee’s burden of proving damages under the FLSA is minimal, particularly when the

employer does not keep records”).

       The NYLL applies a similar framework to unpaid compensation claims, except that

Section 196-a provides that “where an employer fails to ‘keep adequate records or

provide statements of wages to employees as required’ by the statute, the employer ‘shall

bear the burden of proving that the complaining employee was paid wages, benefits and

wage supplements.’” Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 498 (S.D.N.Y.




                                             18
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 19 of 44




2017) (quoting Canelas v. World Pizza, Inc., No. 14 Civ. 7748, 2017 WL 1233998, at *9

(S.D.N.Y. Mar. 31, 2017) and NYLL § 196-a(a)).

       Here, the Court does not have any payroll records before it to evaluate Plaintiffs’

claims. Accordingly, Plaintiffs may establish that they were underpaid through their own

recollection of their estimated hours, wages, and the like.

E.      Unpaid Minimum Wages

       The FLSA and the NYLL each require an employer to pay not less than a

statutorily-set minimum wage for each hour of work. See 29 U.S.C. § 206(a)(1); N.Y.

Lab. Law § 652(1); 12 N.Y.C.R.R. § 146-1.2(a)(1)(i).          Plaintiffs are only entitled to

damages under one statute. Gamero, 272 F. Supp. 3d at 498 (“[A]n employee may not

receive a double recovery of back wages under both the FLSA and they NYLL.”) (quoting

Hernandez v. Jrpac Inc., No. 14 Civ. 4176, 2016 WL 3248493, at *31 (S.D.N.Y. June 9,

2016) (internal quotations omitted)). “The federal minimum wage,” however, “does not

preempt the state minimum wage, . . . and a plaintiff may recover under whatever statute

provides the highest measure of damages.” Wicaksono v. XYZ 48 Corp., No. 10 Civ.

3635, 2011 WL 2022644, at *3 (S.D.N.Y. May 2, 2011), report and recommendation

adopted, 2011 WL 2038973, at *1 (S.D.N.Y. May 24, 2011); see also Gamero, 272 F.

Supp. 3d at 498 (the Court has discretion to award Plaintiffs damages under “the statute

providing the greatest amount of relief”).

       To determine the extent of Plaintiffs’ damages under FLSA’s or the NYLL’s

minimum wage provisions, the Court must first address three items: (i) whether, for

tipped-employees, Defendants are entitled to take a tip credit against their minimum wage




                                             19
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 20 of 44




and overtime obligations for tips received; (ii) whether Plaintiffs took breaks that reduce

their hours, and (iii) the Plaintiffs' “regular rate” of pay.

       1. Tip Credit

       Under “[b]oth the FLSA and the NYLL,” an employer may “pay a tipped worker a

cash wage that is lower than the statutory minimum wage, provided that the cash wage

and the employee’s tips, taken together, are at least equivalent to the minimum wage[,]”

and “[t]his allowance against the minimum cash wage is known as a ‘tip credit.’” Gamero,

272 F. Supp. 3d at 500 (quoting Inclan v. New York Hospital Group, Inc., 95 F. Supp. 3d

490, 497 (S.D.N.Y. 2015) (internal quotations omitted)). An employer may not take a tip

credit unless (1) “such employee has been informed by the employer of the [tip credit]

provision[ ]”; and (2) “all tips received by such employee have been retained by the

employee.”      29 U.S.C. § 203(m)(2)(A)(ii).         This provision is “strictly construed.”

Hernandez v. Jrpac Inc., No. 14 Civ. 4176, 2016 WL 3248493, at *23 (S.D.N.Y. June 9,

2016). Under both the FLSA and the NYLL, the burden is on the employer to show that

they have complied with the tip credit requirements. Valle v. Gordon Chen’s Kitchen LLC,

254 F. Supp. 3d 665, 673 (S.D.N.Y. 2017).

       Under the NYLL, notice of the tip credit must be in writing. 12 N.Y.C.R.R. § 146-

2.2(a); accord Inclan, 95 F. Supp. 3d at 498. Moreover, once an employer has provided

written notice of this tip credit, the employer must obtain “acknowledgement of receipt

signed by the employee,” and that signed acknowledgement must “be kept on file for six

years.”   12 N.Y.C.R.R. § 146-2.2(c).          “Courts in and outside of this District ‘have

interpreted the notice provision to require at the very least notice to employees of the

employer’s intention to treat tips as satisfying part of the employer’s minimum wage



                                                20
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 21 of 44




obligations.’”   Hernandez, 2016 WL 3248493 at *23 (quoting Copantitla v. Fiskardo

Estiatorio, Inc., 788 F.Supp.2d 253, 287 (S.D.N.Y. 2011)).

       Here, no tip credit may be applied in favor of Defendants. Each Plaintiff receiving

tips has averred that Defendants did not provide the requisite notice that tips would be

counted against their minimum wage. Plaintiffs also have asserted that they did not

receive all tips due to them. Accordingly, the Court will not apply a tip credit in determining

the minimum wages due each Plaintiff.

       2. Meal Breaks

       Under both the FLSA and NYLL, “all of the time worked during a continuous

workday is compensable, save for bona fide meal breaks.” Hart v. Rick’s Cabaret

International Inc., 60 F. Supp. 3d 447, 475 n.15 (S.D.N.Y. 2014) (citing IBP, Inc. v.

Alvarez,   546    U.S.   21,   37   (2005));   see   Reich    v.   Southern   New     England

Telecommunications Corp., 121 F.3d 58, 64-65 (2d Cir. 1997) (interpreting 29 C.F.R. §

785.19)). For a break to so qualify, the employee “must be completely relieved from duty

for the purposes of eating regular meals.” 29 C.F.R. § 785.19. “Ordinarily 30 minutes or

more is long enough for a bona fide meal period,” id., but “[r]est periods of short duration,

running from 5 minutes to about 20 minutes . . . are customarily paid for as working time

[and] must be counted as hours worked.” 29 C.F.R. § 785.18. Each Plaintiff asserts that

he did not receive any meal or rest breaks. Accordingly, the Court finds that all of

Plaintiffs' time worked was compensable. 14


14 The exception is Rosas, who asserts that he did not receive any break only prior to
June 2013. (Rosas Decl. ¶ 19.) It seems odd that Defendants would have afforded
breaks to only one employee but not any of the others. The record contains no evidence,
however, to contradict the other Plaintiffs’ assertions that they did not receive any meal
or rest breaks.

                                               21
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 22 of 44




       3. Regular Rate of Pay vs. Minimum Wage

       The remaining question then is whether Plaintiffs' “regular rate” of pay was less

than the applicable minimum wage.        Under the FLSA, the “regular rate” of pay is

determined by “dividing an employee’s total remuneration for employment (except

statutory exclusions) in any workweek by the total number of hours actually worked.”

Romero v. Anjdev Enterprises., Inc., No. 14 Civ. 457, 2017 WL 548216, at *10 (S.D.N.Y.

Feb. 10, 2017) (alteration omitted) (citing 29 C.F.R. § 778.109 (2016)). By contrast, under

the NYLL, the regular rate of pay of an employee in the hospitality industry (which includes

restaurants) is calculated “by dividing the employee’s total weekly earnings, not including

exclusions from the regular rate, by the lesser of 40 hours or the actual number of hours

worked by that employee during the work week.” 12 N.Y.C.R.R. § 146-3.5(b). “Under

both the FLSA and NYLL, once the Court determines the ‘actual number of hours worked’

per week and calculates the ‘regular rate’ based on those hours, the ‘regular rate’ is then

compared to the statutorily-imposed minimum wage to determine whether the employee

has been underpaid.” Java v. Aguila Bar Restaurant Corp., No. 16 CV 6691, 2018 WL

1953186, at *10 (S.D.N.Y. April 25, 2018).

       During the relevant time period, state and federal minimum hourly wage rates were

as follows:

                                           NYLL                          FLSA

              2010                         $7.25                         $7.25

              2011                         $7.25                         $7.25

              2012                         $7.25                         $7.25

              2013                         $7.25                         $7.25


                                             22
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 23 of 44




            2014                          $8.00                          $7.25

            2015                          $8.75                          $7.25

            2016                          $9.00                          $7.25



29 U.S.C. § 206(a)(1); NYLL § 652(1)15. As can be seen, under either regime, the

minimum wage rate was $7.25 from 2010 to the end of 2013. For 2014-2016, however,

the NYLL minimum hourly wage exceeded that of the FLSA. The Court will therefore

apply $7.25 as the minimum wage for 2010 through 2013 and the applicable NYLL rates

for 2014-2016.

       Determining the regular rate of pay is not uniform for all Plaintiffs. Two Plaintiffs

attest to having been paid a salary. Specifically, Plaintiff Jesus Herrera received $1,400

bi-monthly, which equates to roughly $700 per week. He worked 72 hours per week.

Dividing $700 by 40, as the lesser number of weekly hours, results in a “regular rate” of

pay of $17.50 per hour. Jesus Herrera’s regular rate of pay was thus well in excess of

the minimum wage every year. 16 The other Plaintiff who received a salary is Rosendo,

who worked 61 hours per week and received a fixed weekly salary of $712.50 paid bi-

monthly. Dividing $712.50 by 40, again the lower number of hours, results in a regular




15New York’s statutory minimum wage was $7.15 from 2010-2013. See NYLL § 652(1).
That same statute provides, however, that where the federal minimum wage is higher
than the state’s, the federal minimum wage will control. Id. Accordingly, the effective
New York minimum wage from 2010 through 2013 was $7.25.
16 Were one to divide $700 by 72 – the total number of hours Jesus Herrera claims to
have worked each week – the regular rate of pay would be $9.72, still in excess of the
statutory minimum wage for every year at issue. As explained above, however, the New
York regulations require dividing his weekly salary by 40.

                                            23
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 24 of 44




rate of pay of $17.81 per hour. As with Jesus Herrera, Rosendo received a regular rate

of pay well in excess of minimum wage. 17

       In contrast to Jesus Herrera and Rosendo, the other Plaintiffs attest to being paid

an hourly rate. The following employees received an hourly rate in excess of the minimum

wage and thus are due no minimum wage damages: Ramirez ($10.00); Vargas ($11.00

to $14.00); Rosas ($8.50 from 2011-June 2013, $9.00 from June 2013 to May 2015,

$10.00 from May 2015 to October 2016); Esteban Herrera ($10.00); Marana ($7.50 from

September 2011 to October 2013).

       The following employees did not receive minimum wage for some but not all hours:

Galindo ($4.00 from October 2012 to January 2014, and $7.25 for all but 10 hours during

January 2014 to October 2016); Ocelotl (as busboy from 2011 to September 2013 – $4.50

per hour for 35, of 85 total, hours per week, and as food runner from September 2013 to

October 2016 – $6.00 per hour for 40, 18 of 76 total, hours per week).

       The following employees did not receive minimum wage for any hours: Villanueva

($4.00 from November 2010 to January 2013, $5.00 from January 2013 to December



17Were one to divide $712.50 by 61 – the total number of hours Rosendo claims to have
worked each week – the regular rate of pay would be $11.68, still in excess of the statutory
minimum wage for every year. As explained above, however, the New York regulations
require dividing his weekly salary by 40.
18For the September 2013 to October 2016 period, Ocelotl specified the hours he worked
as a food runner (12 hours) as distinct from a delivery worker (0 hours) on Saturdays, but
did not do the same for the four other days of the week he worked. (Ocelotl Decl. ¶ 14.)
Those other four days, he worked 14 hours per day as both a delivery worker and food
runner. As a reasonable approximation of hours devoted to each of those two tasks
during those four days, the Court will split the time, which results in 7 hours during each
of those four days per week that Ocelotl was not paid minimum wage. Adding the 12
hours on Saturdays when Ocelotl worked as a food runner brings the total hours per week
that he did not receive minimum wage to 40 hours.


                                            24
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 25 of 44




2015, and $7.50 from January 1 to 25, 2016); Solis ($6.00 from June to December 2015,

and $7.50 from January to August 2016); Tlaltepec-Perez ($4.00 from January 2011

through October 2016).

       Plaintiffs are entitled to an award of unpaid minimum wages, or regular rate of pay

if in excess of minimum wage, in accordance with the individual damage calculations set

forth in the Revised Damages Schedule. 19

F.     Overtime Pay

       Plaintiffs allege violations of the FLSA's overtime provision, which states that “no

employer shall employ any of his employees . . . for a workweek longer than forty hours

unless such employee receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the regular rate at which

he is employed.” 29 U.S.C. § 207(a)(1). See Lahcen v. Kiran Park Newsstand Inc., No.

11 Civ. 5998, 2014 WL 3887222, at *4 (S.D.N.Y. Aug. 7, 2014) (noting requirement to

pay “time-and-a-half” for “hours worked in excess of 40 hours in a workweek”); Maldonado

v. La Nueva Rampa, Inc., No. 10 Civ. 8195, 2012 WL 1669341, at *6 (S.D.N.Y. May 14,

2012) (“If an employee demonstrates that he has worked more than 40 hours per week,

he is entitled to recover the overtime rate for any hours in excess of 40.”). The same


19 The Revised Damages Schedule contains an error in the regular rate of pay and
overtime rate of pay for Plaintiff Galindo. More specifically, from 2014 forward Galindo
received a $9.00 rate of pay for ten hours of each week and $7.25 rate of pay for all other
hours. His hours per week varied each year at 39 or 49 hours per week. His regular rate
of pay is thus calculated as follows: for a 39-hour week, ((10hrs x $9) + (29 hrs. x $7.25))
/ 39 hrs = $7.70/hr.; for a 49-hour week, ((10hrs x $9) + (39 hrs. x $7.25)) / 49 hrs. =
$7.61/hr. In the Revised Damages Schedule, Plaintiffs calculated Galindo’s regular rate
of pay as if he received a flat weekly amount rather than an hourly rate. Because Plaintiffs
have repeatedly failed to provide a 100% accurate damages schedule, the Court will not
ask for another revision, but will instead make the correct calculation in the damages
section below.

                                            25
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 26 of 44




standard applies under the NYLL. Nakahata v. N.Y.-Presbyterian Healthcare System,

Inc., 723 F.3d 192, 200 (2d Cir.2013) (citing 12 N.Y.C.R.R. § 142–2.2); see also 12

N.Y.C.R.R § 146-1.4 (hospitality industry overtime pay requirement: “An employer shall

pay an employee for overtime at a wage rate of 1½ times the employee's regular rate for

hours worked in excess of 40 hours in one workweek.”).

       With two exceptions, each Plaintiff attests to having worked more than 40 hours a

week for all or some part of their employment with Defendants. The exceptions are Solis,

who worked 26.5 hours per week, and Villanueva who, despite saying that he was not

paid for overtime, avows that he worked only 33 hours per week. (Villanueva Decl. ¶¶

14, 29; Solis Decl. ¶¶ 13; 26-27.) Accordingly, other than Solis and Villanueva, each

Plaintiff is entitled to be paid at one-and-a-half times their regular rate of pay for the

number of hours they worked in excess of 40 hours.

       The overtime hours for Plaintiffs who testified to receiving an hourly rate of pay

(everyone except Rosendo and Jesus Herrera) fall into two categories: those for which

Plaintiffs received their regular hourly rate, and those for which Plaintiffs received no pay

at all. The latter category includes the time that Plaintiffs indicated they were required to

put in before or after their regularly scheduled hours. Plaintiffs received no pay for that

time, and as a result, Plaintiffs are due one-and-a-half times their regular rate of pay for

those periods. In contrast, for all hours falling within their regular schedules, Plaintiffs are

due only half of their regular rate of pay because they already have received their regular

rate of pay for those hours. 20



20That Plaintiffs received their hourly pay for hours within there regular schedules that
exceeded forty hours per week is the only reasonable inference from Plaintiffs’ making a
point of specifying time before and after their regular schedules that they were required
                                              26
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 27 of 44




G.      Spread of Hours

       Plaintiff are also entitled to the “spread-of-hours” premium under applicable New

York regulations.    Those regulations require an additional hour’s pay at the “basic

minimum hourly wage rate” for any day where the employee works in excess of ten

hours. 21 12 N.Y.C.R.R § 142-2.4. “The spread of hours is the length of the interval

between the beginning and end of an employee's workday.” 12 N.Y.C.R.R. § 146-1.6.

“[A]ll employees in restaurants, regardless of a given employee’s regular rate of pay,” are

covered by the spread-of-hours requirements. 12 NYCRR § 146-1.6(d). In other words,

employers must “pay [restaurant workers] an extra hour’s pay at the regular minimum

wage for each day they work more than ten hours.” Shahriar v. Smith & Wollensky

Restaurant Group, Inc., 659 F.3d 234, 241 (2d Cir. 2011) (citing previous version of the

regulations).

       Based on the recollection of the hours they worked, the following Plaintiffs are

entitled to an extra hour of minimum wage pay for working more than ten hours each day

for some or all of the relevant time period: Ramirez, Vargas, Rosendo, Galindo, Rosas,

Ocelotl, Jesus, and Marana. 22 The number of days per week for which each Plaintiff is

due spread-of-hours pay is set forth in the Revised Damages Schedule. In each instance,


to put in “without paying . . . any additional compensation.” (E.g., Vargas Decl. ¶ 20;
Rosendo Decl. ¶ 16; Galindo Decl. ¶ 23; Esteban Herrera Decl. ¶¶ 16-17; Solis Decl. ¶
17; Tlaltepec-Perez Decl. ¶ 16.) It also is consistent with Plaintffs’ calculation of damages
in the Revised Damages Schedule.
21Before January 1, 2011, Section 142-2.4(a) only required spread-of-hours wages for
employees who were paid at the minimum wage. See Espinosa v. Delgado Travel
Agency, Inc., No. 05 Civ. 6917, 2007 WL 656271, at *2 (S.D.N.Y. March 2, 2007).
22Plaintiffs’ Revised Damages Schedule includes no spread of hours for Esteban Herrera,
Solis, Tlaltepec-Perez, or Villanueva.

                                             27
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 28 of 44




the rate of pay for spread-of-hours pay will be the statutory minimum wage during the

applicable time frame.

H.     Liquidated Damages

       Both the FLSA and the NYLL provide for liquidated damages. Beginning with the

FLSA, any employer who violates the minimum wage and overtime provisions of the

FLSA is presumptively liable to the affected employees, in addition to back pay, for 100%

of the unpaid wages as liquidated damages. 29 U.S.C. § 216(b) (“Any employer who

violates the provisions . . . of this title [relating to minimum wages and overtime

compensation] shall be liable to the employee or employees affected in the amount of

their unpaid minimum wages, or their unpaid overtime compensation . . . and in an

additional equal amount as liquidated damages.”). Liquidated damages are mandatory

unless the employer demonstrates that they acted in good faith, in which case the

decision to impose liquidated damages is discretionary. 29 U.S.C. § 260. The NYLL

rules are similar. See Garcia v. Giorgio’s Brick Oven & Wine Bar, No. 11 Civ. 4689, 2012

WL 3339220, at *4 (S.D.N.Y. Aug. 15, 2012) (“Effective April 9, 2011, Sections 198(1-a)

and 663(1) of the NYLL were amended to provide for liquidated damages equal to one-

hundred percent of the amounts underpaid.”).

       Plaintiffs may recover liquidated damages for unpaid wages under either the FLSA

or NYLL, whichever provides for a greater recovery. Morales v. Mw Bronx, Inc., No. 15

Civ. 6296, 2016 WL 4084159, at *10 (S.D.N.Y. Aug. 1, 2016). However, they are not

entitled to a double recovery of liquidated damages. Rana v. Islam, 887 F.3d 118, 123

(2d Cir. 2018) (per curiam) (“We therefore interpret the NYLL and FLSA as not allowing

duplicative liquidated damages for the same course of conduct.”).



                                           28
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 29 of 44




       Here, all Plaintiffs seek liquidated damages. There is no proof before the Court

that Defendants acted in good faith. To the contrary, the facts are indicative of willfulness,

particularly given Defendants’ failure to maintain records, the multitude of violations

established by default, and Defendants’ failure to participate in this case. See Santillan

v. Henao, 822 F. Supp. 2d 284, 297 (E.D.N.Y. 2011) (“Many courts have found that a

defendant’s default, in itself, may suffice to support a finding of willfulness.”). Accordingly,

Plaintiffs are entitled to recover liquidated damages. The amount of liquidated damages

is equal to 100% of the amount owed to the Plaintiffs in unpaid wages, which includes

unpaid minimum wage, unpaid overtime, and unpaid spread-of-hours. 23

I.      Wage Notices and Wage Statements

       The NYLL requires employers to provide employees, at the time of hiring, with a

wage notice containing basic information such as rate of pay. Under the law made

effective as of April 9, 2011, an employee who was not provided a wage notice within ten

business days of his or her first day of employment can recover a penalty of $50 for each

week that a violation occurs or continues to occur, not to exceed $2,500. 24 NYLL § 198(1-

b) (McKinney 2011).

       In addition to the wage notice requirement, the NYLL also requires employers to

provide employees with a wage statement with each payment of wages. NYLL § 195(3).


23 Prior to April 9, 2011, liquidated damages under the NYLL were set at twenty-five
percent of unpaid wages. Gold v. New York Life Insurance Co., 730 F.3d 137, 143 (2d
Cir. 2013) (citing S.B. 8380, 233rd Legis., Reg. Sess. (N.Y. 2010)). To the extent that
Plaintiffs are due liquidated damages for any unpaid wages prior to April 9, 2011, the 25%
NYLL liquidated damages rate applies, not the 100% rate under the FLSA. That is
because Plaintiffs may reach back to that time period only by virtue of the six-year statute
of limitations afforded by the NYLL as compared to the three years afforded by the FLSA.
24As of February 27, 2015, those amounts increased to $50 per day, not to exceed
$5,000. NYLL § 198(1-b) (2016).
                                              29
      Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 30 of 44




Each wage statement must list, inter alia, the dates of work covered by that payment of

wages; the employee’s name; the employer's name, address, and phone number; the

applicable rate or rates of pay; applicable deductions; and any allowances claimed as

part of the minimum wage. Id. Under the law effective as of April 9, 2011, an employee

can recover $250 for each workday that a wage statement violation occurs or continues

to occur, not to exceed $2,500. 25 NYLL § 198(1-d) (McKinney 2011). Here, Plaintiffs

establish that Defendants failed to provide them with both wage notices and wage

statements. Plaintiffs seek penalties at the statutory rate. Accordingly, each Plaintiff is

entitled to $5,000 in statutory penalties.

        Although the wage notice and statement penalty each increased to a maximum of

$5,000 in February 2015, most of the Plaintiffs seek recovery under only the earlier limits

applicable to most or all of their employment tenure with Defendants – i.e., $2,500

maximum. (FFCL ¶¶ 200, 206-219.) The earlier maximum penalty with respect to wage

notices applies because those amounts start to accrue ten days after initial employment,

and most all Plaintiffs were hired by Defendants well before February 2015.           The

exception is Solis, who was employed by Defendants from June 2015 to August 2016

and therefore is entitled to $10,000 for Defendants failure to provide the requisite notice

and statements.

 J.     Attorneys’ Fees

        The FLSA and NYLL provide for an award of reasonable attorneys’ fees and costs

to a prevailing plaintiff in a wage-and-hour action such as this one. 29 U.S.C. § 216(b);



25As of February 27, 2015, those amounts increased to $250 per day, not to exceed
$5,000. NYLL § 198(1-d) (2016).


                                             30
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 31 of 44




NYLL § 198(1-a); Callari v. Blackman Plumbing Supply, Inc., No. CV 11-3655, 2020 WL

2771008 (2d Cir. May 4, 2020) (“Both the FLSA and NYLL are fee-shifting statutes which

entitle a plaintiff to an award of reasonable attorney's fees and costs in wage-and-hour

actions.”). “Courts ordinarily award a lodestar fee, which is the product of the prevailing

market rate for lawyers in the district and the number of hours a reasonable attorney

would spend to litigate the case effectively.” Tackie v. Keff Enterprises LLC, No. 14 Civ.

2074, 2014 WL 4626229, at *6 (S.D.N.Y. Sept. 16, 2014). An award of attorneys’ fees

should be based on the court’s determination of a “presumptively reasonable fee.”

Sandoval v. Materia Bros. Inc., No. 11 Civ. 4250, 2013 WL 1767748, at *3 (S.D.N.Y.

March 5, 2013) (quoting Arbor Hill Concerned Citizens Neighborhood Association v.

County of Albany, 522 F.3d 182, 189-90 (2d Cir. 2008)). This fee is calculated by

multiplying “a reasonable hourly rate by the reasonable number of hours expended on

the case.” Id.

       Determining a reasonable hourly rate involves “a case-specific inquiry into the

prevailing market rates for counsel of similar experience and skill to the fee applicant’s

counsel,” which may include “judicial notice of the rates awarded in prior cases and the

court’s own familiarity with the rates prevailing in the district.” Farbotko v. Clinton County,

433 F.3d 204, 209 (2d Cir. 2005). The hourly rates must be “in line with those [rates]

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Reiter v. MTA New York City Transit Authority, 457 F.3d

224, 232 (2d Cir. 2006) (alteration in original) (quoting Blum v. Stenson, 465 U.S. 886,

896 n.11 (1984)); see also Simmons v. New York City Transit Authority, 575 F.3d 170,

174 (2d Cir. 2009) (same).



                                              31
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 32 of 44




       Here, the Southern District of New York is the relevant community. The range of

fees for wage and hour cases of this type typically run between $250 and $450, with

different courts endorsing slightly different ranges. See, e.g., Shanfa Li v. Chinatown

Take-Out Inc., No. 16 Civ. 7787, 2019 WL 3715086, at *6 (S.D.N.Y. Aug. 7, 2019)

(“Experienced litigators and partners are commonly awarded between $300 and $400 per

hour in FLSA cases within the Southern District of New York.”); Bisono v. TDL

Restoration, Inc., No. 17 Civ. 9431, 2019 WL 4733599, at *2 (S.D.N.Y. Sept. 27, 2019)

(same); Villar v. Prana Hospitality, Inc., No. 14 Civ. 8211, 2019 WL 1387412, at *10-11

(S.D.N.Y. Feb. 4, 2019), report and recommendation adopted, No. 14 Civ. 8211, 2019

WL 1382803 (S.D.N.Y. March 27, 2019) (approving hourly fees of $350/hour and

$450/hour for two attorneys on FLSA matter based on their “experience and

backgrounds” and the “rates paid for similar work” in the Southern District of New York).

       After establishing the appropriate hourly rate, a court must determine how much

time was reasonably expended in order to arrive at the presumptively reasonable fee.

“The relevant issue . . .     is not whether hindsight vindicates an attorney’s time

expenditures, but whether, at the time the work was performed, a reasonable attorney

would have engaged in similar time expenditures.” Grant v. Martinez, 973 F.2d 96, 99

(2d Cir. 1992); Mugavero v. Arms Acres, Inc., No. 03 Civ. 5724, 2010 WL 451045, at *6

(S.D.N.Y. Feb. 9, 2010) (same). A court should exclude from the lodestar calculation

“excessive, redundant or otherwise unnecessary hours.” Quaratino v. Tiffany & Co., 166

F.3d 422, 425 (2d Cir. 1999); see also, Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d

Cir. 1997) (“If the district court concludes that any expenditure of time was unreasonable,

it should exclude these hours from the lodestar calculation.”).



                                            32
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 33 of 44




       Lead counsel for Plaintiffs, Michael Faillace, attests to the attorneys’ fees

expended on behalf of Plaintiffs and provides a record of fees. (Dkt. 135, 135-28.)

Faillace is the Managing Member of his firm Michael Faillace & Associates, P.C., and has

been in practice since 1983. (Id. ¶ 38.) From 1983-2000, Faillace served as in-house

Employment Counsel with International Business Machines Corporation. (Id.) Faillace

has at times taught employment discrimination law, and is the author of various

employment law publications. (Id.) He charges $450 per hour. (Id.)

       Faillace was assisted by two other attorneys, Colin Mullholland and Daniel

Tannenbaum. Mulholland has been practicing since February 2013, handling civil

litigation and serving as a trial lawyer for Faillace. (Id. at ¶ 40.) Mulholland’s billing rate

is $350 per hour. (Id.) Tannenbaum, an associate at Faillace’s firm, graduated law school

in 2008 and since then has practiced labor and employment law and commercial litigation.

The Faillace Declaration does not state the rate charged for Tannenbaum, but the rate

can be determined from the billing records to be $350 per hour. (Id. ¶ 39.) Faillace’s firm

charges $100 per hour for paralegal work. (Id. ¶ 41.) In total, the billing records indicate

that Faillace’s firm incurred a total of $19,745.00 to prosecute this action. (Id. ¶ 42.)

       The Court has examined the time entries submitted in connection with the work

performed on this matter. The rates charged are at the high end of the range of fees

awarded for cases of this type. And although Faillace is a long-time practitioner in the

area of wage-and-hour litigation, various courts in this District, including the District Judge

in this case, have found the rates charged by Mr. Faillace and his colleagues to be

excessive and therefore reduced their hourly rates, generally reducing Faillace’s from

$450 to $400 per hour. E.g., Gervacio v. ARJ Laundry Services. Inc., No. 17 Civ. 09632



                                              33
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 34 of 44




(AJN), 2019 WL 330631, at *2 (S.D.N.Y. Jan. 25, 2019) (“The Court ... reduces the hourly

rate for Mr. Faillace to $400 and the hourly rate for Ms. Amant to $175.”); Sanchez Gallego

v. Adyar Ananda Bhavean Corp., 16 Civ. 04631 (AJN), 2019 WL 131957, at *5 (S.D.N.Y.

Jan. 8, 2019) (“In accordance with the rates generally approved of by other district courts

in this Circuit, the Court reduces Mr. Faillace’s rate to $400 per hour and Mr. Androphy’s

rate to $350 per hour.”)     In accordance with those prior determinations, the Court

concludes that Faillace’s rate should be reduced to $400 per hour. The Court finds the

rates of Mullholland and Tannenbaum to be reasonable.

       As for the work performed, the Court deems the work performed as reflected in the

billing records to be the nature and type that would be expected for a wage-and-hour

action such as this one. The Court’s review of the time records did not reveal entries that

appeared duplicative or unnecessary. To the contrary, the case appears to have been

litigated efficiently. Most of the work during the initial year of the case was performed by

Faillace, and Mullholland the year following that. After a year-plus lull in the case between

2018 and 2019, the only two entries are for Tannenbaum. 26 There are a handful of

entries, however, that should not be counted; specifically those for which the task is simply

stated to be “status report” without any indication of what the report entailed or to whom

it was made. Those entries should be deducted from the total fees. Taking into account




26 Several of the billing entries reflect communications between the attorney responsible
for the respective billing entry and another attorney at the firm but for which there is no
corresponding entry by that latter attorney. Some Courts have found the lack of parallel
entries to be suspect and therefore a reason to deny recovery for the the billing attorney’s
entries regarding the communications. In this particular case, the Court does not reach
a similar conclusion; rather, the lack of corresponding entries appears to be the result of
conservative billing (i.e., not charging for multiple lawyers’ time for internal discussions).

                                             34
      Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 35 of 44




the adjustments for Faillace’s rate and the insufficient entries, the Court recommends that

Defendants pay attorneys’ fees in the amount of $17,714.30. 27

 K.     Costs and Disbursements

        Awarding costs and disbursements is authorized by the FLSA and the NYLL. 29

U.S.C. § 216(b); NYLL § 198(4). Such costs should only be awarded, however, when

they are tied to “identifiable, out-of-pocket disbursements.” Jemine v. Dennis, 901 F.

Supp. 2d 365, 394 (E.D.N.Y. 2012); Castellanos v. Mid Bronx Community Housing

Management Corp., No. 13 Civ. 3061, 2014 WL 2624759, at *8 (S.D.N.Y. June 10, 2014)

(same); Angamarca, 2012 WL 3578781 at *14 (approving court filing fee and $600 in

service of process fees for default judgment in FLSA and NYLL case); Smith v. Nagai,

No. 10 Civ. 8237, 2012 WL 2421740, at *6 (S.D.N.Y. May 15, 2012) (noting documented

costs “are fully compensable under the FLSA”), report and recommendation adopted,

2012 WL 2428929 (S.D.N.Y. June 27, 2012); Kahlil v. Original Old Homestead Rest., Inc.,

657 F. Supp. 2d 470, 478 (S.D.N.Y.2009) (“Fee awards include reasonable out-of-pocket

expenses incurred by attorneys and ordinarily charged to their clients.”) (internal

quotations omitted); Ming Hui v. Shorty's Seafood Corp., No. 15 CV 7295, 2017 WL

5054401, at *13 (E.D.N.Y. Sept. 6, 2017), report and recommendation adopted, No. 15

CV 7295, 2017 WL 5125527 (E.D.N.Y. Nov. 2, 2017) (describing court filing fees and

service of process fees as “routinely recoverable” in wage-and-hour cases).




27The billing records reflect that Faillace performed 28.7 hours of work. At $450 per hour,
the total fees attributable to him are $12,915. At $400 per hour, those fees will be reduced
to $11,480, a difference of $1,435. The insufficient “status report” entries, all of which
were recorded by Mulholland, total $595.70.
                                            35
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 36 of 44




       Plaintiffs’ counsel’s invoices reflect costs and disbursements in the amount of

$905.00 for the Court’s filing fee ($400) and for process server fees ($505). (Faillace

Decl., Ex. 28 at 5.) The Court finds these costs to be fair and reasonable, and accordingly

recommends an award of costs and disbursements in the total amount of $905.00.

L.     Pre-Judgment Interest

       Under the FLSA, awards of federal liquidated damages serve as a form of

compensatory pre-judgment interest. See, e.g., Galeana v. Lemongrass on Broadway

Corp., 120 F. Supp. 3d 306, 321 (S.D.N.Y. 2014); Yu G. Ke v. Saigon Grill, Inc., 595 F.

Supp. 2d 240, 261 (S.D.N.Y. 2008). For that reason, a plaintiff who receives FLSA

liquidated damages may not also receive pre-judgment interest. Brock v. Superior Care,

Inc., 840 F.2d 1054, 1064 (2d Cir. 1988).

       In contrast, liquidated damages under the NYLL are considered punitive in nature,

thus enabling a plaintiff to recover both liquidated damages and pre-judgment interest.

Yu G. Ke, 595 F. Supp. 2d at 262 (citing Reilly v. NatWest Markets Group, Inc., 181 F.3d

253, 265 (2d Cir.1999)); Ting Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ. 6071, 2009 WL

289653, at *7 (S.D.N.Y. Jan. 30, 2009), report and recommendation adopted sub nom,

Yao Lin v. Hayashi Ya II, Inc., No. 08 Civ. 6071, 2009 WL 513371 (S.D.N.Y. Feb. 27,

2009) (“The Second Circuit has held that where a plaintiff is awarded liquidated damages

under New York Labor Law, pre-judgment interest . . . is appropriate.”). Accordingly,

Plaintiffs here are eligible to recover pre-judgment interest on their state law claims, the

rate for which is nine percent per annum as provided by N.Y. C.P.L.R. § 5001. See, e.g.,

Gurung v. Malhotra, 851 F. Supp. 2d 583, 594 (S.D.N.Y. 2012) (applying pre-judgment




                                            36
      Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 37 of 44




interest rate to state law claims); Santillan v. Henao, 822 F. Supp. 2d 284, 298 (E.D.N.Y.

2011) (same).

        “The Court has discretion to choose a reasonable date from which prejudgment

interest should accrue.” Junmin Shen v. Number One Fresco Tortillas, Inc., No. 15 Civ.

4934, 2018 WL 6712771, at *14 (S.D.N.Y. Nov. 26, 2018) (citing Santana v. Latino

Express Restaurants, Inc., 198 F. Supp. 3d 285, 294-95 (S.D.N.Y. 2016)). In cases

where, as here, multiple periods of employment are involved, courts “often choose the

midpoint of the plaintiff’s employment within the limitations period.” Junmin Shen, 2018

WL 6712771 at *14 (citing Gamero, 272 F. Supp. 3d at 515 (internal quotation marks

omitted)).

        Accordingly, Plaintiffs should be awarded pre-judgment interest on their unpaid

wage damages (but not on liquidated damages). For each Plaintiff, interest shall run from

the midpoint between the start of the applicable damages period to the date of judgment.

 M.     Plaintiffs’ Damages

        Plaintiffs are entitled to recover their unpaid wages (including minimum, overtime

and spread-of-hours pay), liquidated damages, damages for violations of wage notice

requirements, attorneys’ fees, costs, and pre-judgment interest. The Court has reviewed

Plaintiff’s Revised Damages Schedule and finds it to be accurate, subject to the one

correction for Plaintiff Galindo’s regular rate of pay as noted earlier. 28 Based on Plaintiffs’

submissions, the applicable legal principles, and the foregoing analysis, the Court has




28 Where Plaintiffs indicated that they worked a range of hours per week, the Revised
Damages Schedule uses a midpoint (e.g. 69 for a range of 66-72 per week). The Court
finds that methodology to be reasonable.
                                              37
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 38 of 44




determined that damages, fees and cost should be awarded as follows. No damages are

included for Plaintiffs Rojas or Baltazar for the reasons mentioned earlier.

     1. Raul Saldana Villanueva:

         Damages Category                           Amount
         Minimum and Overtime Wages                 $27,563.25


         Liquidated Damages on Minimum and          $27,000.19
         Overtime Wages
         Unpaid Spread of Hours (SOH) Pay           N/A
         Liquidated Damages on unpaid SOH           N/A
         Wage Notice                                $2,500.00
         Wage Statements                            $2,500.00
         Total                                      $59,563.44

     2. Andres Zamora Ramirez:

         Damages Category                           Amount
         Minimum and Overtime Wages                 $36,395.00


         Liquidated Damages on Minimum and          $35,791.25
         Overtime Wages
         Unpaid Spread of Hours (SOH) Pay           $4,843.50
         Liquidated Damages on unpaid SOH           $4,767.38
         Wage Notice                                $2,500.00
         Wage Statements                            $2,500.00
         Total                                      $86,797.13

     3. Julio Alvarez Vargas:

         Damages Category                           Amount
         Minimum and Overtime Wages                 $49,028.25


         Liquidated Damages on Minimum and          $48,789.00
         Overtime Wages

                                            38
Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 39 of 44




   Unpaid Spread of Hours (SOH) Pay    $12,261.00
   Liquidated Damages on unpaid SOH    $12,195.75
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $127,274.00




4. Efrain Rosas:

   Damages Category                    Amount
   Minimum and Overtime Wages          $31,073.00


   Liquidated Damages on Minimum and   $30,193.25
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    $7,069.50
   Liquidated Damages on unpaid SOH    $6,873.75
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $80,209.50

5. Francisco Rosendo:

   Damages Category                    Amount
   Minimum and Overtime Wages          $167,767.03


   Liquidated Damages on Minimum and   $162,717.19
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    $2,356.50
   Liquidated Damages on unpaid SOH    $589.13
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $338,429.85



                                 39
Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 40 of 44




6. George Sanchez Galindo:

   Damages Category                    Amount
   Minimum and Overtime Wages          $36,150.00


   Liquidated Damages on Minimum and   $36,150.00
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    $4,147.50
   Liquidated Damages on unpaid SOH    $4,147.50
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $85,595.00

7. Miguel Cauatle Ocelotl:

   Damages Category                    Amount
   Minimum and Overtime Wages          $68,887.88


   Liquidated Damages on Minimum and   $67,037.25
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    $12,033.75
   Liquidated Damages on unpaid SOH    $11,707.50
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $164,666.38




                                 40
Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 41 of 44




8. Esteban Herrera:

   Damages Category                    Amount
   Minimum and Overtime Wages          $30,800.00


   Liquidated Damages on Minimum and   $30,275.00
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    N/A
   Liquidated Damages on unpaid SOH    N/A
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $66,075.00

9. Jesus Herrera:

   Damages Category                    Amount
   Minimum and Overtime Wages          $251,160.00


   Liquidated Damages on Minimum and   $243,600.00
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    $15,705.00
   Liquidated Damages on unpaid SOH    $15,273.00
   Wage Notice                         $2,500.00
   Wage Statements                     $2,500.00
   Total                               $530,738.00


10. Bladimir Vazquez Solis:

   Damages Category                    Amount
   Minimum and Overtime Wages          $3,312.50


   Liquidated Damages on Minimum and   $3,312.50
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay    N/A
   Liquidated Damages on unpaid SOH    N/A


                                 41
Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 42 of 44




   Wage Notice                            $5,000.00
   Wage Statements                        $5,000.00
   Total                                  $16,625.00


11. Dionisio Florencio Perez Marana:

   Damages Category                       Amount
   Minimum and Overtime Wages             $13,774.00


   Liquidated Damages on Minimum and      $12,838.00
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay       $6,155.25
   Liquidated Damages on unpaid SOH       $6,155.25
   Wage Notice                            $2,500.00
   Wage Statements                        $2,500.00
   Total                                  $43,922.50

12. Luis Fernando Tlaltepec-Perez:

   Damages Category                       Amount
   Minimum and Overtime Wages             $46,420.00


   Liquidated Damages on Minimum and      $45,250.00
   Overtime Wages
   Unpaid Spread of Hours (SOH) Pay       N/A
   Liquidated Damages on unpaid SOH       N/A
   Wage Notice                            $2,500.00
   Wage Statements                        $2,500.00
   Total                                  $96,670.00

13. Jose Patricio Sanchez Rojas: Nominal damages of $100.

14. Zeferino Baltazar: Nominal damages of $100.




                                     42
     Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 43 of 44




      15. Grand Totals

             Damages Category                        Amount
             Minimum and Overtime Wages              $762,330.91


             Liquidated Damages on Minimum and       $742,953.63
             Overtime Wages
             Unpaid Spread of Hours (SOH) Pay        $64,572.00
             Liquidated Damages on unpaid SOH        $61,709.26
             Wage Notice                             $32,500.00
             Wage Statements                         $32,500.00
             Attorney Fees                           $19,745.00
             Attorney Costs                          $905.00
             Total                                   $1,717,215.80

                                        Conclusion

        For the foregoing reasons, I recommend awarding Plaintiffs damages, fees and

costs in the amounts set forth above against the defaulting defendants. I also recommend

that the Clerk of Court assess pre-judgment interest using the mid-point date method,

and that Plaintiff’s counsel coordinate with the Clerk of Court to provide the requisite mid-

point information and otherwise assist in calculation of pre-judgment interest for each

Plaintiff.

                              Procedures for Filing Objections

        Pursuant to 28 U.S.C. §§ 636(b)(1) and Rules 72, 6(a), and 6(d) of the Federal

Rules of Civil Procedure, the parties shall have fourteen (14) days to file written objections

to this Report and Recommendation. Such objections shall be filed with the Clerk of the

Court, with extra copies delivered to the Chambers of the Honorable Alison J. Nathan, 40

Foley Square, New York, New York 10007, and to the Chambers of the undersigned, 500



                                             43
    Case 1:16-cv-08782-AJN-RWL Document 153 Filed 09/03/20 Page 44 of 44




Pearl Street, New York, New York 10007. FAILURE TO FILE TIMELY OBJECTIONS

WILL RESULT IN WAIVER AND PRECLUDE APPELLATE REVIEW.

                                         Respectfully submitted,




                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:         September 3, 2020
               New York, New York

Copies transmitted to all counsel of record and mailed to:

         179 Third Avenue Rest Inc.
         (d/b/a Mumbles)
         179 Third Avenue
         New York, New York 10003

         603 Second Avenue Corp.
         (d/b/a Benjamin’s Restaurant & Bar)
         603 Second Avenue
         New York, New York 10016




                                           44
